DETAILED ACTION
The Applicant proposed claims in an After Final Consideration Program 2.0 Request dated 12/21/2020.  Thereafter, the Applicant and the Examiner agreed to additional amendments to put the case in condition for allowance.  So the amendments of the 12/21/2020 submission plus additional examiner’s amendment amendments (see below) have put the case in condition for allowance.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
After Final Consideration Program Request
The 12/21/2020 claim amendments submitted with an After Final Consideration Program Request are okay to enter.   
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 5/9/2019 and 1/5/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Examiner’s Amendment
An examiner’s amendment to the record appears below (that further modifies the claims submitted on 12/21/2020).  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Steven VerSteeg, Reg. No. 58,087 on 1/7/2021.
The claims are amended as follows: 
1. (Currently Amended) A memory device, comprising: a non-volatile memory element configured to process a plurality of read/write operations; a temperature detector configured to: measure a temperature of the non-volatile memory element; measure a temperature of an application-specific  such that temperature is measured more often than at the first frequency; allocate a second amount of power to the non-volatile memory element, wherein the second amount of power is lower than the first amount of power; andPage 2Dkt. No.: SDA-3078-US WESD/0022US2427.086782 PATENTtighten a voltage distribution during a program operation, such that the memory device is better adjusted for a cross-temperature read operation to the non-volatile memory element.
	7. (Currently Amended) A memory device, comprising: a non-volatile processing means configured to process a plurality of read/write operations; a measuring means configured to: measure a temperature of the non-volatile processing means; measure a temperature of an application-specific integrated circuit (ASIC); measure a temperature of a power management integrated circuit (PMIC); and measure a temperature of a printed circuit board (PCB); and a controlling means configured to: allocate a first amount of power to the non-volatile processing means; acquire the temperature of the non-volatile processing means, the temperature of the ASIC, the temperature of the PMIC, and the temperature of the PCB at a first frequency; and upon determining that the temperature of the non-volatile processing means and at least one of the temperature of the ASIC, the temperature of the PMIC, or the temperature of the PCB is above a first threshold: acquire the temperature of the non-volatile processing means, the temperature of the ASIC, the temperature of the PMIC, and the temperature of the PCB from the  such that temperature is measured more often than at the first frequency; allocate a second amount of power to the non-volatile processing means, wherein the second amount of power is lower than the first amount of power; Page 3Dkt. No.: SDA-3078-USWESD/0022US2427.086782 PATENTcontrol the non-volatile processing means to operate at a lower interface speed to access; and tighten a voltage distribution during a program operation of the non- volatile processing means, such that the memory device is better adjusted for a cross-temperature read operation to the non-volatile processing means.
	11. (Currently Amended) A method, comprising: acquiring allocating a first amount of power to the non-volatile memory element; acquiring the temperature of the non-volatile memory element, the temperature of the ASIC, the temperature of the PMIC, and the temperature of the PCB from the temperature detector at a second frequency, wherein the second frequency is higher than the first frequency such that temperature is measured more often than at the first frequency; allocating a second amount of power to the non-volatile memory element, wherein the second amount of power is lower than the first amount of power; and activating thermal throttling for the non-volatile memory element, the active thermal throttling comprising:Page 4Dkt. No.: SDA-3078-USWESD/0022US2427.086782 PATENT controlling the non-volatile memory element to operate at a lower interface speed to access the non-volatile memory element; and tightening a voltage distribution during a program operation, such that the memory device is better adjusted for a cross-temperature read operations to the non-volatile memory element.
	22. (Currently Amended) A memory device, comprising: a non-volatile memory element configured to process a plurality of read/write operations; a temperature detector configured to: measure a temperature of the non-volatile memory element; measure a temperature of an application-specific  such that temperature is measured more often than at the first frequency; reduce an operating voltage supply to the non-volatile memory element; control the non-volatile memory element to operate at a lower interface speed to access the non-volatile memory element; and activate thermal throttling for the non-volatile memory element by tightening a voltage distribution during a program operation, such that the Page 7Dkt. No.: SDA-3078-USWESD/0022US2427.086782 PATENTmemory device is better adjusted for a cross-temperature read operation to the non-volatile memory element.
Allowable Subject Matter
Claims 1, 7, 9-19, and 22-31 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
	Walker et al., U.S. Pre-Grant Publication No. 2014/0281311 teaches systems and methods for memory system management based on thermal information of a memory system. 
Regarding claim 1, the prior art of record does not teach or suggest either individually or in combination a control system is configured to: allocate a first amount of power to the non-volatile memory element; acquire the temperature of the non-volatile memory element, the temperature of the ASIC, the temperature of the PMIC, and the temperature of the PCB from the temperature detector at a  such that temperature is measured more often than at the first frequency; allocate a second amount of power to the non-volatile memory element, wherein the second amount of power is lower than the first amount of power; andPage 2Dkt. No.: SDA-3078-US WESD/0022US2427.086782 PATENTtighten a voltage distribution during a program operation, such that the memory device is better adjusted for a cross-temperature read operation to the non-volatile memory element, in combination with the remaining limitations as required by claim 1.
The other independent claims (claims 7, 11, and 22) are allowed for similar reasons. 
The remaining claims (9-10, 12-19, and 23-31) are allowed by virtue of dependency.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN STEWART whose telephone number is (571)431-0736. The examiner can normally be reached on M-F from 9-5 EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIM HUYNH, can be reached on (571)272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/K.M.S/Examiner, Art Unit 2186                                                                                                                                                                                                        

	
	/KIM HUYNH/             Supervisor Patent Examiner, Art Unit 2186